         Case 1:21-mj-00260-ZMF Document 7-2 Filed 03/31/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT DISTRICT
                                 OF COLUMBIA

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )       CASE NO. 21-000260-
                                            )       MAGISTRATE JUDGE ZIA M. FARUQUI
ROBERTO ANTONIO MINUTA                      )

                                           ORDER

       UPON Consideration of the unopposed motion to mend conditions. And for good cause
shown, it is this ______ day of March 2021, hereby

       Granted and so it is

       Further Ordered that Mr. Roberto Minuti may travel to New York for business and must

only report travel outside of the Eastern District of Texas to PSA. All other conditions of the

March 17, 2021 release order remain in force.



                                                     _______________________________
                                                    Zia M. Faruqui, U.S. Magistrate Judge




                                                2
